Citation Nr: 0515022	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  02-09 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
injury to the left knee, with traumatic arthritis, evaluated 
as 10 percent disabling prior to April 14, 2004.  

2.  Entitlement to an increased rating for residuals of 
injury to the left knee, with traumatic arthritis and 
limitation of motion, extension, evaluated as 30 percent 
disabling as of April 14, 2004.  

3.  Entitlement to an increased (compensable) rating for 
residuals of injury to the left knee, with traumatic 
arthritis and limitation of motion, flexion, evaluated as 
noncompensable as of April 14, 2004.  

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from February 1946 to March 
1949, and from August 1949 to March 1953.

This appeal arises from a January 2001 rating decision by the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs which declined to grant a rating in excess 
of 10 percent rating for service-connected residuals of 
injury to the left knee, with traumatic arthritis.  The 
veteran and his wife offered testimony at a video-conference 
hearing before the undersigned Veterans Law Judge in January 
2003.  The matter was remanded by the Board in December 2003.  

In a November 2004 rating decision, the RO granted an 
increased rating to 30 percent for limitation of motion, 
extension, as a residual of injury to the left knee, with 
traumatic arthritis, and granted service connection 
separately for limitation of motion, flexion, as a residual 
of injury to the left knee, with traumatic arthritis, rated 
as noncompensable, each effective from April 14, 2004.  The 
case was then returned to the Board for appellate review.  

By way of correspondence dated May 19, 2005, the undersigned 
Veterans Law Judge notified the veteran that the Board was 
granting his motion to advance his appeal on the Board's 
docket.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 14, 2004, residuals of injury to the left 
knee, with traumatic arthritis, were manifested by mild pain 
and limitation of motion, at worst, between 5 and 90 degrees, 
resulting in no more than a mild level of functional loss.

2.  As of April 14, 2004, residuals of injury to the left 
knee, with traumatic arthritis and limitation of motion, 
extension, were manifested by ankylosis in flexion between 10 
and 20 degrees.

3.  As of April 14, 2004, residuals of injury to the left 
knee, with traumatic arthritis and limitation of motion, 
flexion, are manifested by flexion of between 103 and 120 
degrees.

4.  There is no evidence of subluxation, dislocation, or 
instability of the left knee.


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a rating in 
excess of 10 percent for residuals of injury to the left 
knee, with traumatic arthritis, have not been met prior to 
April 14, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 
5010 (2004).

2.  The schedular criteria for the assignment of a 40 percent 
rating, and not higher, for residuals of injury to the left 
knee, with traumatic arthritis and limitation of motion, 
extension, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Code 5010-5256 (2004).

3.  The schedular criteria for the assignment of an increased 
(compensable) rating for residuals of injury to the left 
knee, with traumatic arthritis, and limitation of motion, 
flexion, as of April 14, 2004, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 
4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5010-5260 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied its duty to notify by means of a letter from the 
RO to the appellant in June 2002.  He was advised as to his 
and VA's responsibilities regarding his claim for an 
increased rating for his service-connected left knee 
disorder.  The letter, required following the passage of the 
VCAA, was not mailed to the appellant prior to the initial RO 
adjudication of his claim.  Any defect in this regard is 
harmless error.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  
The appellant did not provide any additional evidence in 
response to the June 2002 letter that was not fully 
considered by the RO in the subsequent adjudications 
contained in the supplemental statement of the case (SSOC) 
issued in November 2004.  There is simply no indication that 
disposition of his claim would have been different had he 
received pre-adjudicatory notice pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005).  An additional 
VCAA letter was mailed to the veteran in February 2004.

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, VA obtained VA records as well as service 
medical records.  Also, private medical records confirming 
left knee pain complaints for years are in the record.  The 
veteran submitted a report from his orthopedist Dr. Young.  
The Board notes that, in February 2004, the veteran informed 
VA that he had no additional/private records to submit.  

After a review of the record in this case, the Board finds no 
indication of any additional pertinent, outstanding private 
medical evidence specifically identified by the veteran, nor 
is there any indication that additional outstanding Federal 
department or agency records exist that should be requested 
in connection with the claim adjudicated in this decision.  
38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2004).  The case was remanded in December 
2003 in order to obtain additional VA treatment records 
identified by the appellant.  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  In this case, the veteran was provided 
examinations in October 2000, October 2001 and April 2004.  

In February 2005, the veteran submitted a statement from Eric 
E. Young in conjunction with his claim for a TDIU.  Dr. Young 
stated, in pertinent part, that the veteran required a brace 
on his left knee and was unable to walk for long distances.  
As this information is cumulative of the evidence already of 
record and considered by the RO, remand for the issuance of a 
supplemental statement of the case is not warranted.  See 
38 C.F.R. §§ 19.37, 20.1304.

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  


II.  Factual background

Service medical records show the veteran injured his left 
knee in a jeep accident in July 1946.  Service connection was 
granted for residuals of injury to the left knee in a March 
1954 rating decision.  A noncompensable rating was assigned.  
In May 1967, a 10 percent rating under Diagnostic Code 5010 
was awarded for traumatic arthritis as a residual of injury 
of the left knee, effective from July 1962.  

The current claim for an increased rating for residuals of 
left knee injury with traumatic arthritis was received in 
August 2000.  In November 2004, the RO awarded an increased 
rating for the residuals of the left knee injury with 
traumatic arthritis to 30 percent, based on extension, under 
Diagnostic Code 5010-5261.  The RO also awarded a separate 
noncompensable rating for limitation of flexion, under 
Diagnostic Code 5010-5260.  Both of these awards were 
effective from April 14, 2004.  The veteran has continued to 
disagree with those ratings, seeking higher ratings for the 
knee at all relevant times.  As the award was not a complete 
grant of benefits, the issue remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993)

The veteran was afforded multiple VA examinations for his 
knee disorder.  The examination conducted in October 2000 
revealed that he had been using a knee brace for six months.  
His knee pain was aggravated by prolonged activity, 
inactivity, and cold weather.   He was employed as a 
custodian.  There was no swelling.  The patella was bluish 
but nontender.  There was negative patellar inhibition test 
and negative McMurray sign.  Ligaments were normal.  The 
range of motion was 0 to 90 degrees, with pain.  Repeat 
examination after exercises were unchanged.  There was no 
fatigability, incoordination or weakness.  The diagnosis was 
left knee status post surgery with degenerative arthritis and 
limitations as described.  X-rays of the left knee showed 
mild degenerative changes and calcification of the lateral 
collateral ligament. (Pellegrini-Stieda disease).  

Examination dated in March 2001 performed by Eric E. Young, 
M.D., showed post-traumatic arthritis of the left knee.  The 
veteran complained of a fair amount of pain worsened by 
weight bearing and activity.  He was retired.  Range of 
motion was 5 degrees extension to 120 degrees flexion, with 
mild crepitus.  There was tenderness along the joint line, as 
well as small effusion and minimal instability of the medial 
collateral ligament but no anterior or posterior instability.  

VA examination conducted in October 2001 was conducted in 
part to determine whether there was instability related to 
the service-connected left knee disorder.  The examiner noted 
complaints of knee pain and buckling and giving out of the 
knee.  The veteran was treating with Tylenol and a brace.  
Range of motion was from 0 to 5 degrees as a fixed flexion 
contracture, lacking 5 degrees extension.  Flexion was 0 to 
120 degrees.  The medial joint line was mildly tender.  There 
was mild varus alignment.  Ligaments were completely stable 
and non tender.  Lachman's, McMurray's and pivot tests were 
negative.  Posterior drawer was absent.  There was tenderness 
and increased pain with motion.  The gait was mildly 
antalgic.  There was mild fatigability in resisted extension 
and flexion of the knee.  The examiner diagnosed post-
traumatic arthritis of the left knee, and commented that 
there were no clinical signs of instability, and that the 
sense of giving way and buckling was secondary to pain.  He 
opined that the buckling and giving way amounted to an 
additional 15 degree loss of flexion due to fatigability, 
weakness and flare-ups.  

VA outpatient treatment records show complaints of ongoing 
knee pain.  In March 2001, the veteran reported chronic left 
knee pain.  He stated there was occasional pain on rising in 
the morning.  In October 2002, pain from arthritis in the 
knee was reportedly worsening.  He reported regular Tylenol 
was not working, and he was given Tylenol 3.  In December 
2002, pain was noted to be more controlled with Tylenol 3.  
He was encouraged to use a knee brace and a cane with 
extended activity, and also to exercise.  Degenerative joint 
disease, osteopenia, and chondrocalcinosis of the left knee 
were diagnosed.  Range of motion of the left knee in December 
2002 was from 0 to 95 degrees.

In January 2003, the veteran testified at a hearing before 
the Board.  He stated that he took medication for knee pain 
and that his knee buckled three to four times a day.  He 
stated that he could not walk far because of knee pain, i.e., 
only three or four blocks.

VA examination conducted in April 2004 revealed complaints of 
left knee buckling about once per week.  The veteran reported 
he caught himself usually.  He had been using a cane to keep 
from falling since December 2002.  He reported daily pain in 
the anterior medial and anterior lateral aspect of the left 
knee.  He could stand for only about four minutes and walk a 
couple of blocks before he has to rest due to knee pain.  He 
had immediate pain with stairs and had swelling towards the 
end of the day about every other day.  Pain awakened him at 
night.  The left leg also twitched at night.  He used a knee 
brace daily and took Tylenol 3 two or three times per day.  
He was retired from work 15 years earlier.  His knee 
currently inhibited daily activities such as walking, stair 
climbing, cleaning, lawn mowing, ladder work, and home 
maintenance.  

Physical examination showed no point tenderness or induration 
of the left knee.  The knee was stressed in the anterior, 
posterior, valgus and varus manner and was stable.  Lachman, 
McMurray and pivot tests were normal.  Range of motion was 
from 19 to 103 degrees.  He lacked 19 degrees extension, and 
this was present also when standing and weight bearing.  
Thus, the examiner noted ankylosis was present and caused the 
lack of extension, both active and passive, at 19 degrees.  
Pain was present in between the range of motion.  Normal 
range of motion for this veteran was considered by the 
examiner to be 0 to 126 degrees.  There were no additional 
limitations to functional ability during flare-ups or when 
the left knee was used repeatedly.  Diagnosis based on 
examination and X-rays was degenerative joint disease of the 
left knee with limited range of motion, chondrocalcinosis of 
the left knee, remote fracture of the femur.  


III.  Legal Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Generally, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The left knee disorder on appeal is from a claim filed in 
August 2000.  The RO denied the claim for an increase in 
January 2001.  Subsequent to a BVA hearing and remand, the RO 
granted increased compensation for the service-connected left 
knee disability from April 14, 2004, but not prior to that 
time.  Specifically, the RO assigned an increased rating to 
30 percent for residuals of left knee injury with traumatic 
arthritis based on limited extension.  Also, a separate 
noncompensable rating was assigned for residuals of left knee 
injury with traumatic arthritis based on flexion.  Thus, the 
Board must determine whether an evaluation in excess of 10 
percent is warranted prior to April 14, 2004, and if an 
evaluation greater than the newly assigned ratings is 
warranted as of April 14, 2004.  

With such consideration, the Board has reviewed the pertinent 
record and determines that the assigned 10 percent rating for 
residuals of left knee injury with traumatic arthritis is the 
proper rating for the left knee disorder prior to April 14, 
2004, and higher evaluation is not warranted up to that time.  
However, as set forth below, for the time period from April 
14, 2004, the Board finds that a 40 percent rating is 
warranted based on ankylosis in flexion between 10 and 20 
degrees.  

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion.  Any part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the Rating Schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  38 
C.F.R. §§ 4.40, 4.45, 4.59.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, and reduction on 
normal excursion of movements, including pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

The veteran's disorder of the left knee is, prior to April 
14, 2004, evaluated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5010 for traumatic arthritis.  In the 
selection of code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2004).  As of April 14, 2004, 
the disability was split and rated under Diagnostic Codes 
5010-5261, for traumatic arthritis with limitation of motion, 
extension, as well as Diagnostic Codes 5010-5260 for 
traumatic arthritis with limitation of motion, flexion.  

The General Counsel held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  
Specifically, General Counsel for VA, in an opinion dated 
July 1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003, which provides for the presence 
of arthritis due to trauma, and 5257 that provides for 
instability.  The General Counsel stated that when a knee 
disorder is rated under Diagnostic Code 5257 based upon 
instability of the knee, the veteran may also be entitled to 
a separate rating for arthritis if the veteran has limitation 
of motion which at least meets the criteria for a zero 
percent rating under Diagnostic Code 5260 (flexion limited to 
60 degrees or less) or Diagnostic Code 5261 (extension 
limited to 5 degrees or more).  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2004).  Limitation of 
motion of the knee is rated at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261.  

Limitation of flexion of the knee (normal being to 
approximately 140 degrees) will be rated as follows:  Flexion 
limited to 15 degrees is 30 percent.  Flexion limited at 30 
degrees is 20 percent.  Flexion limited to 45 degrees is 10 
percent.  Flexion greater than 45 degrees is 0 percent.  38 
C.F.R. 4.71a, Diagnostic Code 5260 (2004).

Limitation of extension of the leg (normal being to 
approximately 0 degrees), will be rated as follows:  
Extension limited to 45 degrees is 50 percent.  Extension 
limited to 30 degrees is 40 percent.  Extension limited to 20 
degrees is 30 percent.  Extension limited to 15 degrees is 20 
percent.  Extension limited to 10 degrees is 10 percent.  
Extension limited to 5 degrees is 0 percent.  38 C.F.R. 
4.71a, Diagnostic Code 5261 (2004).

Knee impairment is also rated under Diagnostic Code 5257.  
Knee impairment with recurrent subluxation and/or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2004).

VA General Counsel has also issued VAOPGCPREC 9-2004, which 
provides that a veteran can receive separate ratings under 
Diagnostic Code 5260 (leg, limitation of flexion), and 
Diagnostic Code 5261 (leg, limitation of extension) for 
disability of the same joint.  The RO's April 2004 decision 
was consistent with this theory.  

Ankylosis of the knee in flexion between 10 and 20 degrees 
warrants a 40 percent rating under Diagnostic Code 5256.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (2004).

Instability

At no time does the medical evidence support a finding of 
subluxation or lateral instability that would warrant a 
separate compensable rating under Diagnostic Code 5257.  
Although Dr. Young observed slight instability, the 
overwhelming weight of the medical evidence compels a 
conclusion that there is no clinical instability.  None of 
the VA examinations yielded findings of instability.  The VA 
examiner in October 2001 specifically stated that there were 
no clinical signs of instability, and that the sense of 
giving way and buckling was secondary to pain.  The left knee 
ligaments have been consistently described as normal and the 
knee has been described as stable.  

Left knee prior to April 14, 2004

Prior to April 14, 2004, range of motion of the veteran's 
left knee reflects a degree of impairment under the rating 
schedule that does not warrant a disability rating in excess 
of 10 percent if rated under the limitation of motion codes.  
38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261.  All VA 
examination reports prior to April 2004 show left knee 
extension that would not support a compensable rating.  Left 
knee flexion at worst was, in October 2000, 90 degrees, with 
no fatigue, incoordination or weakness.  

These range of motion findings do not meet the criteria for 
an increased rating under Diagnostic Codes 5260 and 5261.  At 
no time prior to April 2004, even taking into account the 
additional limitations imposed by pain as objectively 
demonstrated on examination in October 2001, has flexion been 
limited to 45 degrees.  However, the relevant criteria 
permits a 10 percent rating to be assigned for impairment 
caused by arthritis where there is some limitation of motion 
of a major joint but the limitation of motion is not so great 
as to meet the requirements for a compensable rating under 
the criteria for rating limitation of motion of the specific 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2004).  It is on this basis that the 10 percent rating for 
the knee was supportable.  See 38 C.F.R. § 4.59 (2004) ("With 
any form of arthritis, painful motion is an important factor 
of disability . . .  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.").  Accordingly, 
the veteran's left knee is appropriately rated as 10 percent 
disabling under Diagnostic Code 5010 prior to April 14, 2004.  
In order to warrant a 20 percent disability evaluation under 
the range of motion codes, flexion would have to be limited 
to 30 degrees or extension would have to be limited to 15 
degrees, which was not shown.

The Board has also considered limitations imposed by pain.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran has pain on motion of the 
left knee and one examiner indicated that pain limited some 
functional abilities to the extent that there was 15 degrees 
less flexion than the 120 degrees shown, i.e., to 105 
degrees.  The pain did not prevent all routine activities but 
caused them to be performed at an admittedly slower pace, in 
a more limited time frame and with some decreased endurance.  
Another examiner observed no weakness or fatigue, however.  
Flare-ups reportedly occurred daily or every other day, with 
the knee giving out occasionally.  This was controlled by 
Tylenol 3, a cane and a brace.  The veteran has not 
demonstrated flexion of the knee limited to 45 degrees or 
extension limited to 10 degrees warranting the assignment of 
a 10 percent rating under Diagnostic Code 5260 or 5261.  
Range of motion of his knee fell far short of these criteria.  
Again, the examination record shows he was managing the 
symptoms with his treatment regimen.  

Any pain affecting function of the knee was not shown to a 
degree beyond that contemplated by the 10 percent schedular 
evaluation assigned to this disability, as reflected by the 
medical findings of record which did not meet the criteria 
for the next higher schedular evaluation.  Moreover, although 
the Board is required to consider the effect of pain when 
making a rating determination, which has been done in this 
case, it is important to emphasize that the rating schedule 
in this case does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996).

The objective evidence reveals range of motion in the left 
knee substantially better than that warranting any increased 
evaluation under either Code 5260 for limitation of flexion 
or Code 5261 for limitation of extension for any time prior 
to April 14, 2004.  See VAOPGCPREC 9-2004.  Additionally, to 
assign separate compensable ratings solely based on painful 
motion under two separate diagnostic codes (i.e., Diagnostic 
Codes 5260 and 5261) would be in violation of the rule of 
pyramiding up until April 14, 2004.  See 38 C.F.R. § 4.14.  

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim for a higher rating for his 
left knee disorder prior to April 14, 2004.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2004).

Left knee as of April 14, 2004

As of April 14, 2004, range of motion of the veteran's left 
knee reflects a degree of impairment under the rating 
schedule that does not warrant an increased rating with 
regard to Diagnostic Codes 5260 or 5261, but does warrant a 
disability rating of 40 percent under the code pertaining to 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  The 
criteria referable to functional loss due to pain under 38 
C.F.R. §§ 4.40, 4.45, 4.59 are not for application under 
Diagnostic Code 5256.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  Regardless, the April 2004 examiner found no 
additional limitation of motion after repetitive motion and 
stated that there were no additional limitations to 
functional ability during flare-ups or when the left knee was 
used repeatedly.

The April 2004 examination report shows that the examiner 
clearly found ankylosis at 19 degrees, noting the veteran 
lacked 19 degrees to extension, and that this was fixed when 
the veteran stood and was weight bearing.  This is confirmed 
by X-ray findings of chondrocalcinosis.  Based on the 
examiner's uncontroverted finding, the Board assigns a 40 
percent rating under Diagnostic Code 5256.  

However, the Board finds no basis for an evaluation in excess 
of 40 percent.  Ankylosis is clearly noted at 19 degrees, and 
no more.  There is no ankylosis between 20 degrees and 50 
degrees, which is the criteria for a 50 percent rating under 
Diagnostic Code 5256.  

It is noted that, while the extension and flexion elements of 
the disability have been separated, the flexion alone does 
not support a compensable rating because no medical evidence 
shows flexion limited to 45 degrees as required by Diagnostic 
Code 5260.  The veteran had flexion to 103 degrees.  Again, 
the VA examiner in April 2004 stated that there was no 
additional limitation of motion after repetitive motion and 
that there were no additional limitations to functional 
ability during flare-ups or when the left knee was used 
repeatedly.  See 38 C.F.R. §§ 4.40, 4.45.  

In view of the foregoing, while the evidence supports a 40 
percent rating under Diagnostic Code 5256 as of April 14, 
2004, the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 40 percent for his 
left knee disorder, based on extension, ankylosis or any 
other relevant diagnostic criteria.  An increased higher 
rating for flexion is also not warranted.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2004).

ORDER

Entitlement to an increased rating for residuals of injury to 
the left knee, with traumatic arthritis, evaluated as 10 
percent disabling, prior to April 14, 2004, is denied.

Entitlement to a 40 percent rating, and not higher, for 
residuals of injury to the left knee, with traumatic 
arthritis and limitation of motion, extension, as of April 
14, 2004, is granted, subject to the laws governing the award 
of monetary benefits.

Entitlement to a compensable rating for residuals of injury 
to the left knee, with traumatic arthritis and limitation of 
motion, flexion, as of April 14, 2004, is denied.


REMAND

In February 2005, the veteran submitted a claim for 
entitlement to a TDIU.  The left knee disability is his only 
service-connected disability.  The case must be remanded to 
ensure due process and full development of the record.

A claim for a TDIU, under section 4.16(b), is a component of 
the appellant's claim for an increased rating.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); see also VAOPGCPREC 6-96; 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) ("[o]nce 
a veteran submits evidence of a medical disability and makes 
a claim for the highest rating possible, and additionally 
submits evidence of unemployability, . . . VA must consider 
TDIU.")

The laws and regulations regarding TDIU under 38 C.F.R. § 
4.16(b) must be considered in this case.  The Board has 
jurisdiction to address this issue as part of the claim for 
an increased disability rating if the TDIU claim is based 
solely upon the disability which is the subject of the 
increased rating claim on appeal, such as is the case here.  
See VAOPGCPREC 6-96.

The RO has not considered whether TDIU can be granted under 
section 4.16(b). The Board does not have the authority to 
grant an extraschedular evaluation in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996).  It would be prejudicial to the 
appellant if the Board were to address this issue at this 
point.  Therefore, it is necessary to remand this claim so 
that proper procedural actions can be completed.  VAOPGCPREC 
6-96.

The veteran was afforded a VA examination in April 2004.  The 
Board notes, however, the need to ascertain the effect, if 
any, that the veteran's left knee disorder has upon his 
employability.  Therefore, he should be provided an 
additional VA examination.

Finally, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  On remand, 
the RO should provide the veteran appropriate notice.  

Accordingly the case is remanded for the following:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim for a TDIU (2) the information and 
evidence that VA will seek to obtain on 
his behalf; (3) the information or 
evidence that he is expected to provide; 
and (4) request or tell him to provide any 
evidence in his possession that pertains 
to the claim.  A copy of this notification 
must be associated with the claims folder.

2.  Make arrangements to obtain any recent 
treatment records for the veteran's left knee 
disorder, including VA treatment records and 
records from Eric Young, M.D.  See Veteran's 
Application for Increased Compensation Based 
Upon Unemployability, dated February 28, 
2005.

3.  Upon completion of the aforementioned 
development, the veteran should be scheduled 
for an appropriate VA examination.  The 
examiner should thoroughly review the claims 
folder.  The examiner should specifically 
address the following:

What effect, if any, does the veteran's 
service-connected left knee disorder have 
upon his ability to obtain or retain 
employment?  The examiner should 
differentiate between the effects on the 
veteran's employability as caused by the 
service-connected left knee disorder versus 
the effects as due to any nonservice-
connected disability.

A complete rationale for any opinion 
expressed must be provided.  

4.  Finally, adjudicate the claim for a TDIU, 
with application of all appropriate laws and 
regulations (38 C.F.R. §§ 3.321(b), 4.16(b)) 
and consideration of any additional 
information obtained as a result of this 
remand.  If the decision is adverse to the 
veteran, furnish him and his representative a 
supplemental statement of the case and afford 
a reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes). In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


